IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


KENNETH SAXTON, REAL PARTY IN              : No. 150 EM 2015
INTEREST AND IN BEHALF OF ENS              :
LEGIS; KENNETH SAXTON,                     :
                                           :
                     Petitioner            :
                                           :
              v.                           :
                                           :
                                           :
JUDGES OF THE COURT OF COMMON              :
PLEAS, PHILADELPHIA COUNTY, PA,            :
ASSIGNED TO PETITION FOR WRIT OF           :
HABEAS CORPUS RE OCTOBER TERM              :
1980, NOS. 761, 764 & 765,                 :
                                           :
                     Respondent            :



                                      ORDER


PER CURIAM

       AND NOW, this 21st day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is GRANTED to the extent it seeks mandamus relief. The Court of

Common Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s pending

petition within 90 days.

       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.